DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The writing for the references cited in the IDS filed on 13 February 2022 were difficult to discern.  The references have been lined through and recited as U.S. Patent No. 9,102,817 issued to Doerksen and U.S. Patent Publication N. 2017/0233023 issued to Chen on the attached PTO-892.
Election/Restrictions
Applicant’s election of Species I in the reply filed on 27 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
An action on the merits of Claims 1-4, 6-7, 10-16 and 19-25 follows below. (Claims 5, 8, 9 and 17-18 withdrawn.)
Claim Objections
Claims 1 objected to because of the following informalities:  
Claims 1, lines 12-13 and Claim 22, line 16 “central vertical place” should be changed to -- central vertical plane -- for grammatical clarity and consistency (see Claim 13, second to last line).  
Claim 1, line 18 and 19 “the fore-aft tilt angle” should be changed to -- a .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 10-15 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0037293 issued to Chen et al.
Regarding Claim 1, Chen et al. teach in Figures 1-6 and respective portions of the specification of an auto-balancing transportation device (10), comprising: 
a platform having first (25A) and second (45A) front foot placement subsections and first (25B) and second (45B) rear foot placement subsections, and a first longitudinally disposed connecting member (the platform structure located between elements 25A and 25B) located between the first front (25A) and rear (25B) subsections and a second longitudinally disposed connecting member (the platform structure located between elements 25A and 25B) located between the second front (45A) and rear (45B) subsections; 
a first wheel (21), a first drive motor (51), and a first sensor (25A and 25B are sensors) associated with the first longitudinally disposed connecting member, and a second wheel (41), a second drive motor (52), and a second sensor  (45A and 45B are sensors) associated with the second longitudinally disposed connecting member, wherein the first (21) and second (41) wheels are on opposite sides of a longitudinally disposed central vertical plane (a plane that extends through the midpoint of the device 10); 
a control circuit (control electronics 35) that drives the first drive motor (51) toward auto balancing the first connecting member based on data from the first sensor and that drives the second drive motor (52) toward auto balancing the second connecting member based on data from the second sensor (see at least paragraphs [0024], [0029-0032]); and 
wherein a fore-aft tilt angle of the first longitudinally disposed connecting member and a fore-aft tilt angle of the second longitudinally disposed connecting member is member are changeable relative to one another (see Figure 5 and paragraph [0047] were the platform sections are able to move independently) by a rider during use and a difference in fore-aft tilt angle between the first and second longitudinally disposed connecting members achieves differential driving [0047] of the first (21) and second (41) wheels and a turning of the device.
Regarding Claim 2, Chen shows schematically in Figure 1 that the platform is greater in longitudinal dimension than lateral dimension (the longitudinal distance between the front 25A and rear 25B subsections is larger than the width of the subsections).
Regarding Claim 6, in the invention of Chen the first sensor senses (25A) fore-aft tilt angle of the first connecting member (the platform structure located between elements 25A and 25B).
Regarding Claim 7, in the invention of Chen the first and second longitudinally disposed connecting members are substantially parallel to one another (see Figures 1-5), and are physically separate from one another (the two longitudinal members are separate from each other by the center section, see where torsion sensor 165 is located in Figure 5) independently pivot about a common axis of rotation (see Figure 5).
Regarding Claim 10, Chen shows in Figure 1 the wheels (21,41) are coaxial.
Regarding Claim 11, Chen shows the first (25A) and second (45A) front subsections are configured to move relative (Figure 5) to one another in fore-aft tilt angle, and movement of the first (25A) and second (45A) front subsections relative to one another in fore-aft tilt angle causes movement of the first and second longitudinally disposed connecting members (the front subsections are directly connected with the connecting members and therefor move as one) in fore-aft tilt angle relative to one another.
Regarding Claim 12, Chen shows the first (25B) and second (45B) rear subsections are configured to move relative to one another (Figure 5), and movement of the first (25B) and second (45B) rear subsections relative to one another in causes movement of the first and second longitudinally disposed connecting members (the front subsections are directly connected with the connecting members and therefor move as one) relative to one another.
Regarding Claim 13, Chen teaches an auto-balancing transportation device (10), comprising: 
a foot placement platform (Figures 1-6) having first (25A) and second (45A) front foot placement subsections and first (25B) and second (45B) rear foot placement subsections, and a first longitudinally disposed connecting member (the platform structure located between elements 25A and 25B) located between connecting the first front (25A) and rear (25B) foot placement subsections and a second longitudinally disposed connecting member (the platform structure located between elements 25A and 25B) located between connecting the second front (45A) and rear (45B) foot placement subsections; 
a paired wheel arrangement including a first wheel (21), a first drive motor (51), and a first sensor (25A and 25B are sensors) associated with the first longitudinally disposed connecting member, and a second wheel (41), a second drive motor (52), and a second sensor (45A and 45B are sensors) associated with the second longitudinally disposed connecting member, wherein the first (21) and second (41) wheels are on opposite sides of a longitudinally disposed central vertical plane (a plane that extends through the midpoint of the device 10); 
a control circuit (control electronics 35) that drives the first drive motor (51) toward auto balancing the first connecting member based on data from the first sensor and that drives the second drive motor (52) toward auto balancing the second connecting member based on data from the second sensor (see at least paragraphs [0024], [0029-0032]); and 
wherein the first and second longitudinally disposed connecting members are configured such that the first longitudinally disposed connecting member is capable of movement in fore-aft tilt angle movement while the fore-aft tilt angle of the second longitudinally disposed connecting member is unchanged(see Figure 5 and paragraph [0047] were the platform sections are able to move independently); and 
wherein the first front and rear foot placement subsections (25A, 25B) are located on opposite sides of the central vertical plane (see Figures 1-6)) from the second front and rear foot placement subsections (45A, 45B).
Regarding Claim 14, Chen shows the first and second longitudinally disposed connecting members (the platform structure located between elements 25A/45A and 25B/45B)) are further configured such that the second longitudinally disposed connecting member is capable of movement in fore-aft tilt angle while the fore-aft tilt angle of the first connecting member is unchanged (see Figure 5).
Regarding Claim 15, Chen shows schematically in Figure 1 that the platform is greater in longitudinal dimension than lateral dimension (the longitudinal distance between the front 25A and rear 25B subsections is larger than the width of the subsections).
Regarding Claim 19, Chen shows in Figure 1 the wheels (21,41) are coaxial.
Regarding Claim 20, Chen shows the first (25A) and second (45A) front subsections are configured to move relative (Figure 5) to one another in fore-aft tilt angle, and movement of the first (25A) and second (45A) front subsections relative to one another in fore-aft tilt angle causes movement of the first and second longitudinally disposed connecting members (the front subsections are directly connected with the connecting members and therefor move as one) in fore-aft tilt angle relative to one another, and the first (25B) and second (45B) rear subsections are configured to move relative to one another (Figure 5), and movement of the first (25B) and second (45B) rear subsections relative to one another in causes movement of the first and second longitudinally disposed connecting members (the front subsections are directly connected with the connecting members and therefor move as one) relative to one another.
Regarding Claim 21, Chen shows wherein the first front (25A) and rear (2B) foot placement subsections are located on opposite sides of a central vertical plane (see Figure 1) from the second front (45A) and rear (45B) foot placement subsections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as disclosed above.
Regarding Claim 3, Chen does not explicitly state that the platform is 1.5 times or more greater in longitudinal dimension than lateral dimension. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include provide a platform that is 1.5 times or more greater in longitudinal dimension than lateral dimension, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art
Allowable Subject Matter
Claims 22-25 allowed.
Claim 4 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the allowance of the claims in this case is the inclusion of: in re claim 22, an auto-balancing transportation device with a paired first and second wheels arranged substantially in parallel and driven, respectively, by first and second motors, first and second front foot placement section s and first and second rear foot placement sections, the front foot placement sections are located on the longitudinally forward side of the first and second wheels and the rear foot placement sections located on the longitudinally rearward side of the first and second wheels; a first longitudinally disposed connecting member that connects the first front and rear foot placement sections, and a second longitudinally disposed connecting member that connects the second front and rear foot placement sections; a first fore-aft tilt angle sensor coupled to the first longitudinally disposed connecting member and a second fore-aft tilt angle sensor coupled to the second longitudinally disposed connecting member; a control circuit that drives the first motor based on data from the first sensor, and that drives the second motor based on data from the second sensor; wherein first are second longitudinally disposed connecting members are movable in fore-aft tilt angle relative to one another, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618